PIERCE, Judge.
In this case appellant Gregory Sears appeals to this Court from a judgment of conviction entered against him in the Court of Record in and for Manatee County.
Sears was informed against on August 20, 1969, for armed robbery. On September 8, 1969, attended by counsel, he waived arraignment and pleaded not guilty. On October 30, 1969, almost two months later, again represented by private counsel, he withdrew his previous plea of not guilty and pleaded nolo contendere to the offense charged. The case was then recessed until December 17, 1969, on which day, in open Court in the presence of his mother and also private counsel, he was adjudged guilty and sentenced to a term of imprisonment.
On January 15, 1970, Sears in his own proper person filed notice of appeal to this Court. At our direction, the local Public Defender’s office was appointed by the trial Court to represent Sears on this appeal.
Brief has been filed in this Court on behalf of Sears by the Public Defender wherein he says “this is a frivolous appeal”, and “requests the Court to enter an order dismissing him as attorney of record.” We have heretofore established a formula to be followed in handling such cases. Leone v. State, Fla.App.1970, 233 So.2d 404.
However, without waiting for a formal Leone order to be entered here, the Public Defender, on April 7, 1970, caused to be served upon Sears a copy of brief theretofore filed here on behalf of Sears, and procured return receipt.therefor signed by Sears. Certificate of such service by the Public Defender, together with said return receipt, was thereupon filed in this Court.
On April 30, 1970, order was entered by this Court giving Sears thirty days from that date within which, if he ,so desired, to file an additional brief “calling the Court’s attention to any matters that he feels should be considered in connection with the appeal in this cause”. No such additional brief has been filed or received by this Court, although copy of the April 30 order was duly served upon Sears.
We have therefore proceeded to give full examination to the entire record and proceedings herein, whereupon we conclude that there is no merit to this appeal and it is wholly frivolous.
The said motion of the Public Defender to withdraw is hereupon granted, and the judgment appealed from in this cause is hereby affirmed.
HOBSON, C. J., and McNULTY, J., concur.